Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. Applicant's amendment, filed  02/11/20  is  acknowledged.

Claims  1-3, 6, 12-20,21-27,29-38  are pending. 

Restriction


2.  Restriction is required under  AIA  35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.

In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted:

I.  Claims  1-3, 6, 12-16 and 37 are drawn to an isolated population of cell, comprising  human Breg.

II. Claims 17-19, 21 and 22 are drawn to a method of modulating an immune response in the individual.

III. Claims 23-27, 29-36 and 38 are drawn to a method for producing a human Breg


3.  The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

As was also found in the International Search Report, the Invention of Group I was found to have no special technical feature that defined the contribution over the prior art Shankar et al., and Kessel et al. ( IDS)

Since Applicant’s Inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention. 

4.  Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed.



5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker can be reached on 571/ 272-3181 .  

The fax number for the organization where this application or proceeding is assigned is 703-872-9306.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644